                                                                               JS-6
1
2
3
4
5
6
7
8                   UNITED STATES DISTRICT COURT FOR THE
9                       CENTRAL DISTRICT OF CALIFORNIA
10   HASSAN ALRAY; JOES LA                          )   Case No. CV 19-6459-GW-FFMx
     MARKET                                         )
11                                                  )
                     Plaintiffs,                    )   ORDER DISMISSING ACTION
12                                                  )   WITH PREJUDICE
                                                    )
13   Vs.                                            )
                                                    )   [FRCP, Rule 41(a)]
14                                                  )
     BERKSHIRE HATHAWAY, INC.                       )
15   AKA AMGUARD INSURANCE                          )
     COMPANY; and DOES 1 TO 100,                    )
16                                                  )   Complaint Filed: June 19, 2019
                     Defendants.                    )   Case Removed: July 25, 2019
17                                                  )   Trial Date:      June 16, 2020
                                                    )
18                                                  )
19         Pursuant to the parties’ Stipulation for Dismissal of Action with Prejudice,
20         IT IS HEREBY ORDERED THAT:
21         1.    This entire action is dismissed with prejudice pursuant to Rule 41(a)(1)
22   of the Federal Rules of Civil Procedure; and
23         2.    Each party shall bear his or its own attorneys’ fees and costs.
24
25         IT IS SO ORDERED.
26
27   Dated: March 22, 2020                          By:
                                                           Hon. George H. Wu
28                                                         United States District Judge

                                              -1-
                        ORDER DISMISSING ACTION WITH PREJUDICE
